Title: From John Adams to Richard Henry Lee, 24 December 1785
From: Adams, John
To: Lee, Richard Henry


     
      Dear Sir,
      Grosvenor Square Decr. 24. 1785
     
     I am honoured with your Letter of 23. octr. and I must confess to you, that the situation I am in is the most pleasant in many respects, that I have ever been in, on this side the ocean. But still there is something wanting, which is quite essential: I mean a more benevolent spirit in the Nation towards the United States— a more honest disposition too is wanting— I even wish that my Candour could extend as far as yours, and exculpate the Court and Nation by imputing all to “a Delusion created by the most vindictive Characters in the world, meaning the Tory Refugees.” But I cannot be so charitable. The Refugees would be as insignificant, as they are revengeful if the Nation was not as malicious and revengeful as they are and as dishonest too— You have known me very well for eleven years, and you never knew me in Love with England, or possess’d of much Confidence in their wisdom or sincerity. You have often heared me say in Congress, that the national Character was altered, and had lost its best Characteristiks, Generosity & sincerity I assure you, Sir, I have found it since my residence here much worse and more universal than I ever before believed it to be, There is so general a Want of Principle, that I really consider the Nation as lost. I dont see a Possibility, that it should ever get over the Loss of America.
     
     We must look out for Commerce and Alliance, Wherever we can find them, and suppose them necessary. We must consider the Commerce and Friendship, and even the continuance of Peace with England, as mere Contingencies, which may happen, but which are rather improbable.
     You give me great Spirits when you say “you have no doubt but that Smart Duties of Tonnage will be laid by all the States on the Vessells of those Nations with whom We have not commercial Treaties, and that such will be prohibited from importing into our Ports, Productions, or Manufactures not the Growth or Manufacture of the Country importing them—[”] This alone, if the States go no further will do a great deal it will prevent British ships from carrying to America Russian Hemp & Duck, Sweedish Iron, Prussian ie—Silesian Linnens, Irish Linnens, and all East India Goods nay spanish & Portugal Wines, I dont love to mention Cargoes from Affrica, for the rage of our Countrymen for Credit is such that they would take from England even Claret and Burgundy, if they could get it upon Tick— I hope the states will be careful to prohibit all Irish Productions in British Ships—
     I expect that the answer to our Project of a Treaty will be given in an Act of Parliament, The Ministry have lately consulted the Merchants, at least four houses and have a report from them— it is given out that it respects the Treaty with france, but it really relates to the American Commerce, Ministry have ordered a state of Shipping and Trade to be made out, & preparations are making for a great Noise in Parliament— But it will not end in any system satisfactory to us—
     The Hypocricy & servility of this Nation has never appeared in any Thing more gross, than in the present universal cringing to the French,— Their stupidity appears in it, indeed as much as their Meanness, But the whole Nation would clean the wooden Shoes of the French upon Condition they would permit them to wreak their Vengence on us—
     Capt. Miller I presume has informed you, that your friend Mr: Steptoe unhappily died at Batavia on his return home
     With great esteem I am &c &c
     
      J. A.
     
    